EXHIBIT 10.3

 

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

EXECUTION COPY

 

Bank of America, N.A.

c/o Banc of America Securities LLC

9 West 57th Street

New York, NY 10019

 

November 18, 2005

 

To: Sonic Automotive, Inc.

6415 Idlewild Rd, Suite 109

Charlotte NC 28212

Attention: Greg D. Young

Chief Accounting Officer

Telephone No.: (704) 566-2400

Facsimile No.: (704) 566-6031

 

Re: Warrants

 

The purpose of this letter agreement is to confirm the terms and conditions of
the Warrants issued by Sonic Automotive, Inc. (the “Company”) to Bank of
America, N.A. (“BofA”) on the Trade Date specified below (the “Transaction”).
This letter agreement constitutes a “Confirmation” as referred to in the ISDA
Master Agreement specified below. This Confirmation shall replace any previous
letter and serve as the final documentation for this Transaction.

 

The definitions and provisions contained in the 1996 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern. This Transaction shall be deemed
to be a Share Option Transaction within the meaning set forth in the Equity
Definitions.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1. This Confirmation evidences a complete and binding agreement between BofA and
Company as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall supplement, form a part of, and be subject to an
agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as if
BofA and Company had executed an agreement in such form (but without any
Schedule except (i) for the election of the laws of the State of New York as the
governing law, (ii) United States dollars as the Termination Currency on the
Trade Date, (iii) that Cross-Default (as defined in Section 5(a)(vi) of the
Agreement) shall apply to Company and (iii) with respect to Company, the
definition of “Specified Transaction” shall be amended such that “Specified
Transaction” shall mean any transaction or transactions which would otherwise be
a deemed to be “Specified Transaction” pursuant to the terms of the Agreement
where the aggregate principal amount of such Specified Transaction or
Transactions shall be not less than USD 25 million). In the event of any
inconsistency between provisions of that Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates. The parties hereby agree that no Transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement.



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:

 

Trade Date:

  November 18, 2005

Warrants:

  Equity call warrants, each giving the holder the right to purchase one Share
at the Strike Price, subject to the Settlement Terms set forth below. For the
purposes of the Equity Definitions, each reference to a Warrant shall be deemed
to be a reference to a Call Option.

Warrant Style:

  European

Buyer:

  BofA

Seller:

  Company

Shares:

  Class A common stock of Company, par value USD 0.01 per Share (Exchange symbol
“SAH”)

Number of Warrants:

  3,261,707, subject to adjustments provided herein.

Daily Number of Warrants:

  For any day, the Number of Warrants on such day, divided by the remaining
number of Expiration Dates (including such day) and rounded down to the nearest
whole number to account for any fractional Daily Number of Warrants.

Warrant Entitlement:

  One Share per Warrant

Strike Price:

  USD 33.00

Premium:

  USD 4,350,000.00

Premium Payment Date:

  November 23, 2005

Exchange:

  The New York Stock Exchange

Related Exchange(s):

  The principal exchange(s) for options contracts or futures contracts, if any,
with respect to the Shares Exercise and Valuation:    

Expiration Time:

  The Valuation Time

Expiration Dates:

  Each Exchange Business Day in the period beginning on and including the First
Expiration Date and ending on and including the 119th Exchange Business Day
following the First Expiration Date shall be an “Expiration Date” for a number
of Warrants equal to the Daily Number of Warrants on such date.    
Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date
(including the First Expiration Date), the Calculation Agent shall make
adjustments, if applicable, to the Daily Number of Warrants for which such day
shall be an

 

2



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

    Expiration Date and shall designate an Exchange Business Day or a number of
Exchange Business Days as the Expiration Date(s) for the remaining Daily Number
of Warrants or a portion thereof for the original Expiration Date; provided that
if such Expiration Date has not occurred pursuant to this clause as of the
eighth Exchange Business Day following the last scheduled Expiration Date under
this Transaction, the Calculation Agent shall have the right to declare such
Exchange Business Day to be the final Expiration Date and the Calculation Agent
shall determine its good faith estimate of the fair market value for the Shares
as of the Valuation Time on that eighth Exchange Business Day or on any
subsequent Exchanged Business Day, as the Calculation Agent shall determine
using commercially reasonable means.

First Expiration Date:

  April 5, 2011, subject to Market Disruption Event below.

Automatic Exercise:

  Applicable; and means that, a number of Warrants for each Expiration Date
equal to the Daily Number of Warrants (as adjusted pursuant to the terms hereof)
for such Expiration Date will be deemed to be automatically exercised.

Market Disruption Event:

  Section 4.3(a)(ii) is hereby amended by adding after the words “or Share
Basket Transaction” in the first line thereof a phrase “a failure by the
Exchange or Related Exchange to open for trading during its regular trading
session or” and replacing the phrase “during the one-half hour period that ends
at the relevant Valuation Time” with the phrase “at any time during the regular
trading session on the Exchange or any Related Exchange, without regard to after
hours or any other trading outside of the regular trading session hours”.
Valuation applicable to each Warrant:    

Valuation Time:

  At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its reasonable discretion.

Valuation Date:

  Each Exercise Date. Notwithstanding anything to the contrary in the Equity
Definitions, if there is a Market Disruption Event on any Valuation Date, then
the Calculation Agent shall determine the Settlement Price for such Valuation
Date on the basis of its good faith estimate of the market value for the
relevant Shares on such Valuation Date.
Settlement Terms applicable to the Transaction:     Method of Settlement:   Net
Share Settlement; and means that, on each Settlement Date, Company shall deliver
to BofA, the Share Delivery Quantity of Shares for such Settlement Date to the
account specified hereto free of payment through the Clearance System.

 

3



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

Share Delivery Quantity:    For any Settlement Date, a number of Shares, as
calculated by the Calculation Agent, equal to the Net Share Settlement Amount
for such Settlement Date divided by the Settlement Price on the Valuation Date
in respect of such Settlement Date, plus cash in lieu of any fractional shares
(based on such Settlement Price). Net Share Settlement Amount:    For any
Settlement Date, an amount equal to the product of (i) the Number of Warrants
being exercised on the relevant Exercise Date (or in the case of any exercise
(including any Automatic Exercise) on an Expiration Date, the Daily Number of
Warrants for such Expiration Date), (ii) the Strike Price Differential for such
Settlement Date and (iii) the Warrant Entitlement. Strike Price Differential:   
(a) If the Settlement Price for any Valuation Date is greater than the Strike
Price, an amount equal to the excess of such Settlement Price over the Strike
Price; or      (b) If such Settlement Price is less than or equal to the Strike
Price, zero. Settlement Price:    For any Valuation Date, the per Share
volume-weighted average prices for such Valuation Date as displayed under the
heading “Bloomberg VWAP” on Bloomberg page SAH <equity> AQR (or any successor
thereto) in respect of the period from 9:30 a.m. to 4:00 p.m. (New York City
time) on such Valuation Date (or if such volume-weighted average price is
unavailable, the market value of one Share on such Valuation Date, as determined
by the Calculation Agent). Settlement Date:    For any Exercise Date, the date
defined as such in Section 6.2 of the Equity Definitions, subject to Section
9(q)(i) hereof. Failure to Deliver:    Inapplicable Other Applicable Provisions:
   The provisions of Sections 6.6, 6.7, 6.8, 6.9 and 6.10 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Net Share Settled”. “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant. 3. Additional Terms applicable to the Transaction:
    

Adjustments applicable to the Warrants:

    

Method of Adjustment:

   Calculation Agent Adjustment. For avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may adjust the
Strike Price, the Number of Warrants, the Daily Number of Warrants and the
Warrant Entitlement. Notwithstanding the foregoing, any cash dividends or
distributions, whether or not extraordinary, shall be governed by Section 9(l)
of this Confirmation and not by Section 9.1(c) of the Equity Definitions.

 

4



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

Extraordinary Events applicable to the Transaction:     

Consequence of Merger Events

    

(a) Share-for-Share:

   Alternative Obligation; provided that the Calculation Agent will determine if
the Merger Event affects the theoretical value of the Transaction, and, if so,
BofA, in its sole commercially reasonable discretion, may elect to make
adjustments to the Strike Price and any other term necessary to reflect the
characteristics (including volatility, dividend practice, borrow cost, policy
and liquidity) of the New Shares. Notwithstanding the foregoing, Cancellation
and Payment shall apply in the event the New Shares are not publicly traded on a
United States national securities exchange or quoted on the NASDAQ National
Market.

(b) Share-for-Other:

   Cancellation and Payment

(c) Share-for-Combined:

   Cancellation and Payment

Nationalization or Insolvency:

   Cancellation and Payment

For the avoidance of doubt, the provisions of Section 9(o) shall apply to any
amount that is payable by Company to BofA pursuant to Extraordinary Events
applicable to the Transaction.

4. Calculation Agent:    BofA, whose calculations and determinations shall be
made in good faith and in a commercially reasonable manner, including with
respect to calculations and determinations that are made in its sole discretion.
5. Account Details:     

(a)    Account for payments to Company:

    

         Bank Name:

           Bank of America

         Bank Address:

           Jacksonville, FL

         Routing Nbr Wires Only:

           XXXX

         Account Name:

           Sonic Automotive, Inc

         Account No:

           XXXX

         Account for delivery of Shares to Company:

         Sonic Automotive, Inc.

    

         c/o Wachovia account #XXXX to be settled via DWAC

(b)    Account for payments to BofA:

    

         Bank of America, N.A.

    

         San Francisco, CA

    

         SWIFT: BOFAUS65

    

         Bank Routing: XXXX

    

         Account Name: Bank of America

    

         Account No. : XXXX

    

 

5



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

         Account for delivery of Shares from BofA:

         DTC XXXX

    

         Acct Name: Bank of America NA

    

         Acct #: XXXX

     6. Offices:      The Office of Company for the Transaction is:
Inapplicable, Company is not a Multibranch Party. The Office of BofA for the
Transaction is: Charlotte

         Bank of America, N.A.

    

         c/o Banc of America Securities LLC

    

         Equity Financial Products

    

         9 West 57th Street, 40th Floor

    

         New York, NY 10019

    

         Telephone No.: 212-583-8142

    

         Facsimile No.: 212-326-9882

     7. Notices: For purposes of this Confirmation:

(a)    Address for notices or communications to Company:

         Sonic Automotive, Inc.

    

         6415 Idlewild Rd, Suite 109

    

         Charlotte NC 28212

    

         Attention: Greg D. Young

    

         Chief Accounting Officer

    

         Telephone No.: (704) 566-2400

    

         Facsimile No.: (704) 566-6031

    

(b)    Address for notices or communications to BofA:

         c/o Banc of America Securities LLC

    

         Equity Financial Products

    

         Attention: Legal Department

    

         9 West 57th Street, 40th Floor

    

         New York, NY 10019

    

         Facsimile No.: 212-326-8610

    

 

6



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

8. Representations and Warranties of Company

     The representations and warranties of Company set forth in Section 1 of the
Purchase Agreement (the “Purchase Agreement”) dated as of November 18, 2005
among Company, Banc of America Securities LLC, J.P. Morgan Securities Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (collectively, the
“Underwriters”) are true and correct and are hereby deemed to be repeated to
BofA as if set forth herein. Company hereby further represents and warrants to
BofA that:

(a)   Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of this Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution thereunder may be limited by
federal or state securities laws or public policy relating thereto. (b)  
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
(i) a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Company, (ii) any applicable law or regulation, (iii) any material
order, writ, injunction or decree of any court or governmental authority or
agency, or (iv) any agreement or instrument to which Company or any of its
“significant subsidiaries” (as defined in Regulation S-X) is a party or by which
Company or any of its “significant subsidiaries” (as defined in Regulation S-X)
is bound or to which Company or any of its “significant subsidiaries” (as
defined in Regulation S-X) is subject, a breach of which would have a material
adverse effect on Company’s ability to perform under this Confirmation, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument, or breach or constitute a default under any
agreements and contracts of Company and the “significant subsidiaries” (as
defined in Regulation S-X) filed as exhibits to Company’s Annual Report on Form
10-K for the year ended December 31, 2004, incorporated by reference in the
Prospectus. (c)   No consent, approval, authorization, or order of, or filing
with, any governmental agency or body or any court is required in connection
with the execution, delivery or performance by Company of this Confirmation,
except such as have been obtained or made and such as may be required under the
Securities Act of 1933 (the “Securities Act”) or state securities laws. (d)  
The Shares of Company initially issuable upon exercise of the Warrant by the net
share settlement method (the “Warrant Shares”) have been reserved for issuance
by all required corporate action of Company. The Warrant Shares have been duly
authorized and, when delivered against payment therefor (which may include Net
Share Settlement in lieu of cash) and otherwise as contemplated by the terms of
the Warrant following the exercise of the Warrant in accordance with the terms
and conditions of the Warrant, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights. (e)   Company is an “eligible contract
participant” (as such term is defined in Section 1(a)(12) of the Commodity
Exchange Act, as amended (the “CEA”) because one or more of the following is
true:     Company is a corporation, partnership, proprietorship, organization,
trust or other entity and:     (A)    Company has total assets in excess of USD
10,000,000;     (B)    the obligations of Company hereunder are guaranteed, or
otherwise supported by a letter of credit or keepwell, support or other
agreement, by an entity of the type described in Section 1a(12)(A)(i) through
(iv), 1a(12)(A)(v)(I), 1a(12)(A)(vii) or 1a(12)(C) of the CEA; or

 

7



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

    (C)    Company has a net worth in excess of USD 1,000,000 and has entered
into this Agreement in connection with the conduct of Company’s business or to
manage the risk associated with an asset or liability owned or incurred or
reasonably likely to be owned or incurred by Company in the conduct of Company’s
business. (f)   Company and each of its affiliates is not, on the date hereof,
in possession of any material non-public information with respect to Company.

9. Other Provisions:

(a)   Opinions. Company shall deliver an opinion of counsel, dated as of the
Trade Date, to BofA with respect to the matters set forth in Sections 8(a)
through (e) of this Confirmation. (b)   Amendment. If the Underwriters exercise
their right to receive additional Convertible Notes pursuant to the
underwriters’ option to purchase additional Convertible Notes, then, at the
discretion of Company, BofA and Company will either enter into a new
confirmation or amend this Confirmation to provide for such increase in
Convertible Notes (but on pricing terms acceptable to BofA and Company) (such
additional confirmation or amendment to this Confirmation to provide for the
payment by Company to BofA of the additional premium related thereto). (c)   No
Reliance, etc. Each party represents that (i) it is entering into the
Transaction evidenced hereby as principal (and not as agent or in any other
capacity); (ii) neither the other party or parties nor any of its or their
agents are acting as a fiduciary for it; (iii) it is not relying upon any
representations except those expressly set forth in the Agreement or this
Confirmation; (iv) it has not relied on the other party or parties for any
legal, regulatory, tax, business, investment, financial, and accounting advice,
and it has made its own investment, hedging, and trading decisions based upon
its own judgment and not upon any view expressed by the other party or parties
or any of its or their agents; and (v) it is entering into this Transaction with
a full understanding of the terms, conditions and risks thereof and it is
capable of and willing to assume those risks. (d)   Share De-listing Event. If
at any time during the period from and including the Trade Date, to and
including the Final Expiration Date, the Shares cease to be listed or quoted on
the Exchange (a “Share De-listing”) for any reason (other than a Merger Event as
a result of which the shares of common stock underlying the Options are listed
or quoted on The New York Stock Exchange, The American Stock Exchange or the
NASDAQ National Market (or their respective successors) (the “Successor
Exchange”)) and are not immediately re-listed or quoted as of the date of such
de-listing on the Successor Exchange, then such event shall constitute an
Additional Termination Event hereunder; provided that (i) Company shall be the
sole Affected Party with respect to such event and (ii) BofA shall have the
right to designate an Early Termination Date with respect thereto. (e)  
Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give BofA a written notice of such repurchase (a
“Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than 2.6 million or (ii) more than 350,000 less than the number of
Shares included in the immediately preceding Repurchase Notice. Company agrees
to indemnify and hold harmless BofA and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
persons (each, an “Indemnified Person”) from and against any and all losses
(including losses relating to BofA’s hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any

 

8



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

    losses in connection therewith with respect to this Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person actually may become subject
to, a result of Company’s failure to provide BofA with a Repurchase Notice on
the day and in the manner specified in this Section 9(e), and to reimburse,
within 30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person as a result of Company’s failure to
provide BofA with a Repurchase Notice in accordance with this paragraph, such
Indemnified Person shall promptly notify Company in writing, and Company, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Company may designate in such proceeding and shall pay the reasonable fees and
expenses of such counsel related to such proceeding. Company shall not be liable
for any settlement of any proceeding contemplated by this paragraph that is
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Company agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Company shall not, without the prior written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding contemplated by this paragraph that is in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph (e) is unavailable to an Indemnified Person or insufficient in respect
of any losses, claims, damages or liabilities referred to therein, then Company
under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (e) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph (e) shall remain operative and in full force and effect regardless of
the termination of this Transaction. (f)   Regulation M. Company was not on the
Trade Date and is not on the date hereof engaged in a distribution, as such term
is used in Regulation M under the Securities Exchange Act of 1934, as amended
(“Exchange Act”), of any securities of Company, other than (i) a distribution
meeting the requirements of the exception set forth in sections 101(b)(10) and
102(b)(7) of Regulation M and (ii) the distribution of the Convertible Notes.
Company shall not, until the fifth Exchange Business Day immediately following
the Trade Date, engage in any such distribution. (g)   No Manipulation. Company
is not entering into this Transaction to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for the
Shares) or to raise or depress or otherwise manipulate the price of the Shares
(or any security convertible into or exchangeable for the Shares). (h)   Board
Authorization. Company represents that it is authorized to enter into the
Transaction. Company further represents that there is no internal policy,
whether written or oral, of Company that would prohibit Company from entering
into any aspect of this Transaction, including, but not limited to, the issuance
of Shares to be made pursuant hereto. (i)   Transfer or Assignment. Company may
not transfer any of its rights or obligations under this Transaction without the
prior written consent of BofA except in transactions contemplated by Section
3(a). BofA may transfer or assign all or any portion of its rights or
obligations under this

 

9



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

    Transaction without consent of Company. If BofA, in its sole discretion,
determines that, (x) its “beneficial ownership” (within the meaning of Section
16 of the Exchange Act and rules promulgated thereunder) exceeds 8% or more of
Company’s outstanding Shares or (y) the product of the Number of Warrants and
the Warrant Entitlement exceeds 15% of Company’s outstanding Shares, and, in its
sole discretion, BofA is unable after its commercially reasonable efforts to
effect a transfer or assignment on pricing terms and in a time period reasonably
acceptable to BofA that would reduce its “beneficial ownership” to 7.5% or such
product to 14.5%, as the case may be, BofA may designate any Exchange Business
Day as an Early Termination Date with respect to a portion (the “Terminated
Portion”) of this Transaction, such that the its “beneficial ownership”
following such partial termination will be equal to or less than 8%, or the
product of the Number of Warrants and the Warrant Entitlement will be less than
15.0%, as the case may be. In the event that BofA so designates an Early
Termination Date with respect to a portion of this Transaction, a payment shall
be made pursuant to Section 6 of the Agreement and Section 9(l) hereof as if (i)
an Early Termination Date had been designated in respect of a Transaction having
terms identical to this Transaction and a Number of Warrants equal to the
Terminated Portion, (ii) Company shall be the sole Affected Party with respect
to such partial termination and (iii) such Transaction shall be the only
Terminated Transaction (and, for the avoidance of doubt, the provisions of
Section 9(o) shall apply to any amount that is payable by Company to BofA
pursuant to this sentence). For the avoidance of doubt, if BofA assigns or
terminates any Warrants hereunder, each Daily Number of Warrants not previously
settled shall be reduced proportionally, as calculated by the Calculation Agent.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing BofA to purchase, sell, receive or deliver any shares or
other securities to or from Company, BofA may designate any of its affiliates to
purchase, sell, receive or deliver such shares or other securities and otherwise
to perform BofA’s obligations in respect of this Transaction and any such
designee may assume such obligations. BofA shall be discharged of its
obligations to Company to the extent of any such performance. (j)   Damages.
Neither party shall be liable under Section 6.10 of the Equity Definitions for
special, indirect or consequential damages, even if informed of the possibility
thereof. (k)   Dividends. If at any time during the period from and including
the Trade Date, to but excluding the Expiration Date, an ex-dividend date for a
cash dividend occurs with respect to the Shares (an “Ex-Dividend Date”), and
that dividend is greater than the Regular Dividend on a per Share basis then the
Calculation Agent will adjust the Strike Price, the Number of Warrants, the
Daily Number of Warrants and the Warrant Entitlement to preserve the fair value
of the Warrant to BofA after taking into account such dividend; provided that to
the extent such adjustment affects the Strike Price, the Calculation Agent shall
make a corresponding adjustment to the Additional Shares (as defined below) as
of the date of such adjustment. “Regular Dividend” shall mean USD 0.12 per Share
per quarter. (l)   Additional Provisions.     (i) The first paragraph of Section
9.1(c) of the Equity Definitions is hereby amended to read as follows: (c) ‘If
“Calculation Agent Adjustment” is specified as the method of adjustment in the
Confirmation of a Share Option Transaction, then following the declaration by
the Issuer of the terms of any Potential Adjustment Event, other than any
Potential Adjustment Event resulting from the occurrence of an event which is
outside of Company’s control, the Calculation Agent will determine whether such
Potential Adjustment Event has a material effect on the theoretical value of the
relevant Shares or Warrants and, if so, will (i) make appropriate adjustment(s),
if any, to any one or more of:’ and, the sentence immediately preceding Section
9.1(c)(ii) is hereby amended by deleting the words “diluting or concentrative”.

 

10



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

     (ii) Section 9.1(e)(vi) of the Equity Definitions is hereby amended by
deleting the words “other similar” between “any” and “event”; deleting the words
“diluting or concentrative” and replacing them with “material”; and adding the
following words at the end of the sentence “or Warrants”.      (iii)
Section 9.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the third line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the period at the end of subsection
(ii) thereof and inserting the following words therefor “ or (C) at BofA’s
option, the occurrence of any of the events specified in Section 5(a)(vii)
(1) through (9) of the ISDA Master Agreement with respect to that Issuer.”     
(iv) Notwithstanding Section 6(e) of the Agreement or Section 9.7 of the Equity
Definitions, if, with respect to the Transaction contemplated hereunder, (A) an
Early Termination Date with respect to any Event of Default or any Termination
Date, (B) a Merger Date with respect to any Merger Event (for the purpose of
this provision, solely relating to the Merger Event contemplated by
Section 9.2(a)(iii) of the Equity Definitions and which event shall not result
from any action taken by, or within the control of, Company), or (C) a date as
of which Section 9.6(c)(ii)(A) or Section 9.6(c)(ii)(B) of the Equity
Definitions applies with respect to any Extraordinary Event shall occur (any
such date, the “Relevant Date”), then in lieu of calculating any payments
hereunder pursuant to Section 6(e) of the Agreement or Section 9.7 of the Equity
Definitions, as applicable, the Calculation Agent, in its sole discretion, shall
determine the amount payable by Company to BofA on the following basis:     

(1) such Relevant Date shall be the sole Exercise Date hereunder and Automatic
Exercise shall be applicable to the Number of Warrants;

    

(2) the Settlement Method shall be Net Share Settlement;

    

(3) Company shall deliver to BofA the Net Share Settlement Amount on the
Settlement Date with respect to such Relevant Date; and

    

(4) Net Share Settlement Amount shall mean the number of Shares equal to the sum
of (A) a fraction (x) the numerator of which is the product of (a) the Strike
Price Differential on such Relevant Date, (b) the Number of Warrants and (c) the
Warrant Entitlement, and (y) the denominator of which is the Relevant Price on
such date and (B) the product of (x) the additional Shares per Warrant (the
“Additional Shares”) determined by reference to the table attached as Annex A
hereto based on the date on which such Relevant Date occurs and the Relevant
Price on such date, (y) the Number of Warrants, and (z) the Warrant Entitlement.

    

(5) with respect to the determination of Additional Shares, if the actual
Relevant Price is between two Relevant Price amounts in the table or the
Relevant Date is between two Relevant Dates in the table, the Additional Shares
shall be determined by a straight-line interpolation between the number of
Additional Shares set forth for the next higher and next lower Relevant Price
amounts and the two nearest Relevant Dates, as applicable, based on a 365-day
year.

    

(6) with respect to any adjustment to the terms of the Transaction, the
Calculation Agent, in its reasonable discretion, all correspondingly adjust the
Additional Shares and/or the Relevant Prices (each as set forth in the table in
Annex A hereto) as of any date of such adjustments. For the avoidance of doubt,
any adjustment made to the Additional Shares and/or the Relevant Prices (each as
set forth in the table in Annex A hereto) shall be consistent with (i) the
adjustments made pursuant to the provisions of this Section 9(l)(iv)

 

11



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

        

if such adjustments were the result of an event which was outside of Company’s
control, and (ii) the adjustments made to pursuant to the applicable provisions
of this Confirmation if such adjustments were the result of an event which was
within Company’s control.

    (v) For the avoidance of doubt, for the purposes of any calculation made by
the Calculation Agent, with respect to this Transaction pursuant to Section
9.1(c) of the Equity Definitions and relating to any Potential Adjustment Event
that is within Company’s control, such calculations shall be made based upon the
Calculation Agent’s determination of the fair market value of the Shares or
Warrants under the then prevailing circumstances, such determination may factor
in any loss or cost incurred in connection with our terminating, liquidating, or
re-establishing hedge positions relating to the Shares in connection with the
Transaction and the Calculation Agent shall, in its sole discretion, make
corresponding adjustments to the Additional Shares (as defined below) contained
in Annex A hereto and, if applicable, to the Reference Prices contained in such
Annex A. (m)   No Collateral or Setoff. Notwithstanding any provision of the
Agreement or any other agreement between the parties to the contrary, the
obligations of Company hereunder are not secured by any collateral. Obligations
under this Transaction shall not be set off by Company against any other
obligations of the parties, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise. Any provision in the Agreement with respect to the
satisfaction of Company’s payment obligations to the extent of BofA’s payment
obligations to Company in the same currency and in the same Transaction
(including, without limitation Section 2(c) thereof) shall not apply to Company
and, for the avoidance of doubt, Company shall fully satisfy such payment
obligations notwithstanding any payment obligation to Company by BofA in the
same currency and in the same Transaction. In calculating any amounts under
Section 6(e) of the Agreement, notwithstanding anything to the contrary in the
Agreement, (1) separate amounts shall be calculated as set forth in such Section
6(e) with respect to (a) this Transaction and (b) all other Transactions, and
(2) such separate amounts shall be payable pursuant to Section 6(d)(ii) of the
Agreement. (n)   Status of Claims in Bankruptcy. BofA acknowledges and agrees
that this confirmation is not intended to convey to BofA rights with respect to
the transactions contemplated hereby that are senior to the claims of common
stockholders in any U.S. bankruptcy proceedings of Company; provided, however,
that nothing herein shall limit or shall be deemed to limit BofA’s right to
pursue remedies in the event of a breach by Company of its obligations and
agreements with respect to this Confirmation and the Agreement; and provided
further, that nothing herein shall limit or shall be deemed to limit BofA’s
rights in respect of any transaction other than the Transaction. (o)  
Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, in respect of this Transaction, an amount is payable
by Company to BofA, (i) pursuant to Section 9.7 of the Equity Definitions
(except in the event of a Nationalization or Insolvency or a Merger Event, in
each case, in which the consideration to be paid to holders of Shares consists
solely of cash) or (ii) pursuant to Section 6(d)(ii) of the Agreement (except in
the event of an Event of Default in which Company is the Defaulting Party or a
Termination Event in which Company is the Affected Party, other than an Event of
Default of the type described in (x) Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or (y) a Termination Event of the type described in
Section 5(b)(i), (ii), (iii), (iv), (v) or (vi) of the Agreement, in the case of
both (x) and (y), that resulted from an event or events outside Company’s
control) (a “Payment Obligation”), Company may, in its sole discretion, satisfy
any such Payment Obligation by the Share Termination Alternative (as defined
below) and shall give irrevocable telephonic notice to BofA, confirmed in
writing within one Currency Business Day, no later than 12:00 p.m. New York
local

 

12



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

    time on the Merger Date, the date of the occurrence of the Nationalization
or Insolvency, or Early Termination Date, as applicable; provided that if
Company does not validly elect to satisfy its Payment Obligation by the Share
Termination Alternative, BofA shall have the right to require Company to satisfy
its Payment Obligation by the Share Termination Alternative. Notwithstanding the
foregoing, Company’s or BofA’s right to elect satisfaction of a Payment
Obligation in the Share Termination Alternative as set forth in this clause
shall only apply to Transactions under this Confirmation and, notwithstanding
anything to the contrary in the Agreement, (1) separate amounts shall be
calculated with respect to (a) Transactions hereunder and (b) all other
Transactions under the Agreement, and (2) such separate amounts shall be payable
pursuant to Section 6(d)(ii) of the Agreement, subject to, in the case of clause
(a), Company’s Share Termination Alternative right hereunder.    
Share Termination Alternative:      Applicable and means that Company shall
deliver to BofA the Share Termination Delivery Property on the date (the “Share
Termination Payment Date”) when the Payment Obligation would otherwise be due,
subject to paragraph (q)(i) below, in satisfaction, subject to paragraph (q)(ii)
below, of the Payment Obligation in the manner reasonably requested by BofA free
of payment.     Share Termination Delivery Property:      A number of Share
Termination Delivery Units, as calculated by the Calculation Agent, equal to the
Payment Obligation divided by the Share Termination Unit Price. The Calculation
Agent shall adjust the Share Termination Delivery Property by replacing any
fractional portion of a security therein with an amount of cash equal to the
value of such fractional security based on the values used to calculate the
Share Termination Unit Price.     Share Termination Unit Price:      The value
to BofA of property contained in one Share Termination Delivery Unit on the date
such Share Termination Delivery Units are to be delivered as Share Termination
Delivery Property, as determined by the Calculation Agent in its discretion by
commercially reasonable means and notified by the Calculation Agent to Company
at the time of notification of the Payment Obligation. In the case of a Private
Placement of Share Termination Delivery Units that are Restricted Shares (as
defined below) as set forth in paragraph (q)(i) below, the Share Termination
Unit Price shall be determined by the discounted price applicable to such Share
Termination Delivery Units. In the case of a Registered Settlement in Share
Termination Delivery Units that are Restricted Shares (as defined below) as set
forth in paragraph (q)(ii) below, the Share Termination Unit Price shall be the
Settlement Price on the Merger Date, the date of the occurrence of the
Nationalization or Insolvency, or Early Termination Date, as applicable.

 

13



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

    Share Termination Delivery Unit:      In the case of a Termination Event or
Event of Default, one Share or, in the case of Nationalization or Insolvency or
a Merger Event, a unit consisting of the number or amount of each type of
property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Nationalization or Insolvency or such Merger Event. If
such Merger Event involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.     Failure to Deliver:      Inapplicable     Other applicable
provisions:      If this Transaction is to be Share Termination Settled, the
provisions of Sections 6.6, 6.7, 6.8, 6.9 and 6.10 (as modified above) of the
Equity Definitions will be applicable, except that all references in such
provisions to “Physically-Settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. “Share Termination Settled” in relation
to this Transaction means that Share Termination Settlement is applicable to
this Transaction. (p)   Registration/Private Placement Procedures. If, in the
reasonable opinion of BofA, following any delivery of Shares or Share
Termination Delivery Property to BofA hereunder, such Shares or Share
Termination Delivery Property would be in the hands of BofA subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Shares or Share Termination Delivery
Property, “Restricted Shares”), then delivery of such Restricted Shares shall be
effected pursuant to either clause (i) or (ii) below at each election of
Company, unless BofA waives the need for the registration/private placement
procedures set forth in (i) and (ii) below. Notwithstanding the foregoing,
solely in respect of any Daily Number of Warrants exercised or deemed exercised
on any Expiration Date, Company shall elect, 30 days prior to the first
Settlement Date for the first Expiration Date, a Private Placement Settlement or
Registered Settlement for all deliveries of Restricted Shares for all such
Expiration Dates which election shall be applicable to all Settlement Dates for
such Warrants and the procedures in clause (i) or clause (ii) below shall apply
for all such delivered Restricted Shares on an aggregate basis commencing after
the final Settlement Date for such Warrants. The Calculation Agent shall make
reasonable adjustments to settlement terms and provisions under this
Confirmation to reflect a single Private Placement or Registered Settlement for
such aggregate Restricted Shares delivered hereunder.

 

(i)    If Company elects to settle the Transaction pursuant to this clause (i)
(each, a “Private Placement Settlement”), then delivery of Restricted Shares by
Company shall be effected

 

14



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

     in customary private placement procedures with respect to such Restricted
Shares reasonably acceptable to BofA; provided that Company may not elect a
Private Placement Settlement if, on the date of its election, it has taken, or
caused to be taken, any action that would make unavailable either the exemption
pursuant to Section 4(2) of the Securities Act for the sale by Company to BofA
(or any affiliate designated by BofA) of the Restricted Shares or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Restricted Shares by BofA (or any such affiliate of BofA). The Private
Placement Settlement of such Restricted Shares shall include customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to BofA, due diligence rights (for BofA or any
designated buyer of the Restricted Shares by BofA), opinions and certificates,
and such other documentation as is customary for private placement agreements,
all reasonably acceptable to BofA. In the case of a Private Placement
Settlement, BofA shall determine whether the discount to the Share Termination
Unit Price (in the case of settlement in Share Termination Delivery Units
pursuant to paragraph (q) above) or any Settlement Price (in the case of
settlement in Shares pursuant to Section 2 above) applicable to such Restricted
Shares in a commercially reasonable manner is appropriate and appropriately
adjust the number of such Restricted Shares to be delivered to BofA hereunder;
provided that in no event such number shall be greater than 25 million (the
“Maximum Amount”). Notwithstanding the Agreement or this Confirmation, the date
of delivery of such Restricted Shares shall be the second Exchange Business Day
following notice by BofA to Company, of such applicable discount and the number
of Restricted Shares to be delivered pursuant to this clause (i). For the
avoidance of doubt, delivery of Restricted Shares shall be due as set forth in
the previous sentence and not be due on the Share Termination Payment Date (in
the case of settlement in Share Termination Delivery Units pursuant to paragraph
(q) above) or on the Settlement Date for such Restricted Shares (in the case of
settlement in Shares pursuant to Section 2 above).      In the event Company
shall not have delivered the full number of Restricted Shares otherwise
applicable as a result of the proviso above relating to the Maximum Amount (such
deficit, the “Deficit Restricted Shares”), Company shall be continually
obligated to deliver, from time to time until the full number of Deficit
Restricted Shares have been delivered pursuant to this paragraph, Restricted
Shares when, and to the extent, that (i) Shares are repurchased, acquired or
otherwise received by Company or any of its subsidiaries after the Trade Date
(whether or not in exchange for cash, fair value or any other consideration),
(ii) authorized and unissued Shares reserved for issuance in respect of other
transactions prior to such date which prior to such Settlement Date become no
longer so reserved and (iii) Company additionally authorizes Shares that are not
dedicated to or reserved for other transactions. Company shall immediately
notify BofA of the occurrence of any of the foregoing events (including the
number of Shares subject to clause (i), (ii) or (iii) and the corresponding
number of Restricted Shares to be delivered) and promptly deliver such
Restricted Shares thereafter. (ii)    If Company elects to settle the
Transaction pursuant to this clause (ii) (each, a “Registration Settlement”),
then Company shall promptly (but in any event no later than the beginning of the
Resale Period) file and use its reasonable best efforts to make effective under
the Securities Act a registration statement or supplement or amend an
outstanding registration statement in form and substance reasonably satisfactory
to BofA, to cover the resale of such Restricted Shares in accordance with
customary resale registration procedures, including covenants, conditions,
representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities, due diligence rights, opinions and certificates, and
such other documentation as is customary for equity resale underwriting
agreements, all reasonably acceptable to BofA. If BofA, in its sole

 

15



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

         reasonable discretion, is not satisfied with such procedures and
documentation Private Placement, Settlement shall apply. If BofA is satisfied
with such procedures and documentation, it shall sell the Restricted Shares
pursuant to such registration statement during a period (the “Resale Period”)
commencing on the Exchange Business Day following delivery of such Restricted
Shares (which, for the avoidance of doubt, shall be (x) any Settlement Date in
the case of an exercise of Warrants prior to the first Expiration Date pursuant
to Section 2 above, (y) the Share Termination Payment Date in case of settlement
in Share Termination Delivery Units pursuant to paragraph (q) above or (z) the
Settlement Date in respect of the final Expiration Date for all Daily Number of
Warrants) and ending on the earliest of (i) the Exchange Business Day on which
BofA completes the sale of all Restricted Shares or, in the case of settlement
in Share Termination Delivery Units, a sufficient number of Restricted Shares so
that the realized net proceeds of such sales exceed the Payment Obligation (as
defined above), (ii) the date upon which all Restricted Shares have been sold or
transferred pursuant to Rule 144 (or similar provisions then in force) or Rule
145(d)(1) or (2) (or any similar provision then in force) under the Securities
Act and (iii) the date upon which all Restricted Shares may be sold or
transferred by a non-affiliate pursuant to Rule 144(k) (or any similar provision
then in force) or Rule 145(d)(3) (or any similar provision then in force) under
the Securities Act. If the Payment Obligation exceeds the realized net proceeds
from such resale, Company shall transfer to BofA by the open of the regular
trading session on the Exchange on the Exchange Trading Day immediately
following the last day of the Resale Period the amount of such excess (the
“Additional Amount”) in cash or in a number of Shares (“Make-whole Shares”) in
an amount that, based on the Settlement Price on the last day of the Resale
Period (as if such day was the “Valuation Date” for purposes of computing such
Settlement Price), has a dollar value equal to the Additional Amount. The Resale
Period shall continue to enable the sale of the Make-whole Shares. If Company
elects to pay the Additional Amount in Shares, the requirements and provisions
for Registration Settlement shall apply. This provision shall be applied
successively until the Additional Amount is equal to zero. In no event shall
Company deliver a number of Restricted Shares greater than the Maximum Amount.  
  (iii)    Without limiting the generality of the foregoing, Company agrees that
any Restricted Shares delivered to BofA, as purchaser of such Restricted Shares,
(i) may be transferred by and among BofA and its affiliates and Company shall
effect such transfer without any further action by BofA and (ii) after the
minimum “holding period” within the meaning of Rule 144(d) under the Securities
Act has elapsed after any Settlement Date for such Restricted Shares, Company
shall promptly remove, or cause the transfer agent for such Restricted Shares to
remove, any legends referring to any such restrictions or requirements from such
Restricted Shares upon delivery by BofA (or such affiliate of BofA) to Company
or such transfer agent of seller’s and broker’s representation letters
customarily delivered by BofA in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, without any further
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by BofA (or such affiliate of BofA).     If the
Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party. (q)   Limit on Beneficial Ownership. Notwithstanding any other
provisions hereof, BofA may not exercise any Warrant hereunder, and Automatic
Exercise shall not apply with respect thereto, to

 

16



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

    the extent (but only to the extent) that such receipt would result in BofA
directly or indirectly beneficially owning (as such term is defined for purposes
of Section 13(d) of the Exchange Act) at any time in excess of 9.0% of the
outstanding Shares. Any purported delivery hereunder shall be void and have no
effect to the extent (but only to the extent) that such delivery would result in
BofA directly or indirectly so beneficially owning in excess of 9.0% of the
outstanding Shares. If any delivery owed to BofA hereunder is not made, in whole
or in part, as a result of this provision, Company’s obligation to make such
delivery shall not be extinguished and Company shall make such delivery as
promptly as practicable after, but in no event later than one Business Day
after, BofA gives notice to Company that such delivery would not result in BofA
directly or indirectly so beneficially owning in excess of 9.0% of the
outstanding Shares. (r)   Share Deliveries. Company acknowledges and agrees
that, to the extent the holder of this Warrant is not then an affiliate and has
not been an affiliate for 90 days (it being understood that BofA will not be
considered an affiliate under this Section 9(r) solely by reason of its receipt
of Shares pursuant to this Transaction), and otherwise satisfies all holding
period and other requirements of Rule 144 of the Securities Act applicable to
it, any delivery of Shares or Share Termination Property hereunder at any time
after 2 years from the Trade Date shall be eligible for resale under Rule 144(k)
of the Securities Act and Company agrees to promptly remove, or cause the
transfer agent for such Shares or Share Termination Property, to remove, any
legends referring to any restrictions on resale under the Securities Act from
the Shares or Share Termination Property. Company further agrees, for any
delivery of Shares or Share Termination Property hereunder at any time after 1
year from the Trade Date but within 2 years of the Trade Date, to the to the
extent the holder of this Warrant then satisfies the holding period and other
requirements of Rule 144 of the Securities Act, to promptly remove, or cause the
transfer agent for such Restricted Share to remove, any legends referring to any
such restrictions or requirements from such Restricted Shares. Such Restricted
Shares will be de-legended upon delivery by BofA (or such affiliate of BofA) to
Company or such transfer agent of customary seller’s and broker’s representation
letters in connection with resales of restricted securities pursuant to Rule 144
of the Securities Act, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by BofA (or such affiliate of BofA). Company further agrees that any
delivery of Shares or Share Termination Delivery Property prior to the date that
is 1 year from the Trade Date, may be transferred by and among BofA and its
affiliates and Company shall effect such transfer without any further action by
BofA. Notwithstanding anything to the contrary herein, Company agrees that any
delivery of Shares or Share Termination Delivery Property shall be effected by
book-entry transfer through the facilities of DTC, or any successor depositary,
if at the time of delivery, such class of Shares or class of Share Termination
Delivery Property is in book-entry form at DTC or such successor depositary.
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 of the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court change after the Trade Date, the agreements of Company herein shall be
deemed modified to the extent necessary, in the opinion of outside counsel of
Company, to comply with Rule 144 of the Securities Act, including Rule 144(k) as
in effect at the time of delivery of the relevant Shares or Share Termination
Property. (s)  

Additional Termination Events. Any of the following events will a constitute an
Additional Termination Event under the Agreement permitting BofA to terminate
the Transaction with Company as the sole Affected Party and the Transaction as
the sole Affected Transaction:

 

    (i)    a Hedging Disruption Event occurs. “Hedging Disruption Event” means
with respect to BofA, as determined in its reasonable discretion, the inability
or impracticality, due to market illiquidity, illegality, lack of hedging
transactions or credit worthy market participants or other similar events, to
establish, re-establish or maintain any transactions

 

17



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

         necessary or advisable to hedge, directly or indirectly, the equity
price risk of entering into and performing under the Transaction on terms
including costs reasonable to BofA or an affiliate in its reasonable discretion,
including the event that at any time BofA reasonably concludes that it or any of
its affiliates are unable to establish, re-establish or maintain a full hedge of
its position in respect of the Transaction through share borrowing arrangements
on terms including costs deemed reasonable to BofA in its reasonable discretion.
For the avoidance of doubt, the parties hereto agree that if (i) BofA reasonably
determines that it is unable to borrow Shares to hedge its exposure with respect
to the Transaction at a stock loan rebate rate equal to or in excess of zero; or
(ii) the prevailing stock loan rebate rate for the Shares, as determined by the
Calculation Agent, is less than zero, an Additional Termination Event under the
Agreement shall occur with Company as the sole Affected Party and the
Transaction as the sole Affected Transaction;     (ii)    any “person” or
“group” within the meaning of Section 13(d) of the Exchange Act other than
Company, any of its subsidiaries or its employee benefit plans or a Smith
Holder, files a Schedule TO or any schedule, form or report under the Exchange
Act disclosing that such person or group has become the direct or indirect
ultimate “beneficial owner”, as defined in Rule 13d-3 under the Exchange Act, of
the common equity of Company representing more than 50% of the voting power of
such common equity. “Smith Holder” means (1) Mr. O. Bruton Smith and his
guardians, conservators, committees, or attorneys-in-fact; (2) lineal
descendants of Mr. Smith (“Descendants”) and their respective guardians,
conservators, committees or attorneys-in-fact; or (3) each Family Controlled
Entity. “Family Controlled Entity” means (1) any not-for-profit corporation if
at least 80% of its board of directors is composed of Smith holders and/or
Descendants; (2) any other corporation if at least 80% of the value of its
outstanding equity is directly or indirectly owned by Smith holders; (3) any
partnership if at least 80% of the value of the partnership interests are
directly or indirectly owned by Smith holders; (4) any limited liability or
similar company if at least 80% of the value of Company is directly or
indirectly owned by Smith holders; or (5) any trusts created for the benefit of
Mr. O. Bruton Smith and his guardians, conservators, committees, or
attorneys-in-fact or Descendant of Mr. Smith and their respective guardians,
conservators, committees or attorneys-in-fact;     (iii)    any sale, lease or
other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one of its subsidiaries;     (iv)   
any payment is made in respect of a tender offer or exchange offer for the
Shares, to the extent that the cash and value of any other consideration
included in the payment per share exceeds the last reported sale price of the
Shares on the trading day immediately succeeding the last date on which the
tenders or exchanges may be made pursuant to such tender or exchange offer; or  
  (v)    the shareholders of Company approve any plan or proposal to liquidate
or dissolve Company.     For the avoidance of doubt, the provisions of Section
9(o) shall apply to any amount that is payable by Company to BofA pursuant to
this Section 9(s). (t)   Governing Law. New York law (without reference to
choice of law doctrine).

 

18



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

(u)    Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party (i)
certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein. (v)    Tax Disclosure. Effective from the
date of commencement of discussions concerning the Transaction, Company and each
of its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Company relating to such tax treatment and tax
structure.

 

19



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

Company hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
BofA) correctly sets forth the terms of the agreement between BofA and Company
with respect to the Transaction, by manually signing this Confirmation or this
page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to Chris
Hutmaker, Facsimile No. 212-326-9882.

 

Yours faithfully, Bank of America, N.A. By:  

/s/ Eric P. Hambleton

--------------------------------------------------------------------------------

Authorized Signatory: Title:  

Eric P. Hambleton

Authorized Signatory

 

Agreed and Accepted

as of the Trade Date:

Sonic Automotive, Inc. By:  

/s/ Stephen K. Coss

--------------------------------------------------------------------------------

Authorized Signatory Name:   Stephen K. Coss



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

Annex A

 

Relevant

--------------------------------------------------------------------------------

   Relevant Price


--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------

   $5.00 or
less


--------------------------------------------------------------------------------

   $10.00


--------------------------------------------------------------------------------

   $15.00


--------------------------------------------------------------------------------

   $20.00


--------------------------------------------------------------------------------

   $25.00


--------------------------------------------------------------------------------

   $30.00


--------------------------------------------------------------------------------

   $35.00


--------------------------------------------------------------------------------

   $40.00


--------------------------------------------------------------------------------

   $45.00


--------------------------------------------------------------------------------

   $50.00 or
more


--------------------------------------------------------------------------------

5/30/2006

   0.0066    0.0462    0.1080    0.1751    0.2393    0.2978    0.2927    0.2206
   0.1693    0.1313

11/30/2006

   0.0042    0.0363    0.0925    0.1573    0.2214    0.2809    0.2772    0.2069
   0.1572    0.1209

5/30/2007

   0.0025    0.0274    0.0776    0.1394    0.2030    0.2633    0.2612    0.1927
   0.1448    0.1103

11/30/2007

   0.0013    0.0194    0.0626    0.1207    0.1833    0.2444    0.2439    0.1774
   0.1315    0.0988

5/30/2008

   0.0006    0.0127    0.0484    0.1017    0.1627    0.2243    0.2255    0.1610
   0.1174    0.0868

11/30/2008

   0.0002    0.0073    0.0348    0.0822    0.1407    0.2025    0.2054    0.1433
   0.1022    0.0740

5/30/2009

   0.0000    0.0035    0.0226    0.0626    0.1175    0.1789    0.1835    0.1241
   0.0859    0.0606

11/30/2009

   0.0000    0.0012    0.0122    0.0428    0.0921    0.1524    0.1588    0.1026
   0.0680    0.0461

5/30/2010

   0.0000    0.0002    0.0046    0.0242    0.0651    0.1226    0.1308    0.0787
   0.0488    0.0312

11/30/2010

   0.0000    0.0000    0.0007    0.0083    0.0355    0.0866    0.0965    0.0505
   0.0275    0.0160

5/30/2011

   0.0000    0.0000    0.0000    0.0003    0.0069    0.0399    0.0506    0.0173
   0.0069    0.0038

9/23/2011

   0.0000    0.0000    0.0000    0.0000    0.0000    0.0000    0.0000    0.0000
   0.0000    0.0000